DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Currie (US 20180271709) in view of Official Notice.

Regarding claim 1, the claimed eye protection shield is met by the face shield (Currie: figure 1).
The claimed light beacon is met by the two light units (Currie: figure 1).
The claimed control circuitry to control the light beacon is met by the control panel controlling the lights (Currie: paragraph 20).
The claimed light beacon configured to emit light in substantially all directions is not specifically disclosed by Currie. Currie does disclose that the light is intended to illuminate a darkened area around 

Regarding claim 2, the claimed visor configured to block at least some light from the light beacon from reaching a light sensor used for an auto-darkening feature for the eye protection shield is met by the lip of the visor above the viewing area of the helmet (Currie: figure 1).

Regarding claim 5, the claimed control circuitry comprises one or more of: a push-button switch, a toggle switch, slide switch, a rotatable knob, and a touch panel is met by the plurality of knobs (Currie: paragraph 20).

Regarding claim 11, the claimed control circuitry is configured to control the light beacon to emit different colors of light is not specifically disclosed by Currie. Examiner takes Official Notice that it would be well known to one of ordinary skill in the art to use multi-color LEDs and alter the color of the light. Modifying Currie to change the color of light used would increase the overall functionality of the system by providing additional options for light to the user. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Currie according to Official Notice.

Regarding claim 12, the claim is interpreted and rejected as claim 11 stated above.

4, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Currie in view of Official Notice and further in view of Schwanz (US 7934846).

Regarding claim 4, the claimed control circuitry is configured to: turn on the light beacon at a time when the eye protection shield is in a down position; and turn off the light beacon when the eye protection shield is in an up position is not specifically disclosed by Currie and Official Notice. Schwanz teaches a welding helmet with lighting that automatically turns off when the visor is raised and back on when it is lowered (Schwanz: column 2, lines 27-50). Modifying Currie and Official Notice to include an auto-on/off feature when the mask is lowered/raised would increase the utility of the system by saving battery life by turning off the light when the mask is raised. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Currie and Official Notice according to Schwanz.

Regarding claim 19, the claimed at least a portion of the light beacon is removably coupled to the protection device is not specifically disclosed by Currie and Official Notice. Schwanz teaches a removable battery cover to access the batteries to power the light source. Modifying Currie and Official Notice to include a removable battery covery that powers the light source would increase the utility of the system by providing the user with an easy way to access and change batteries when necessary. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Currie and Official Notice according to Schwanz.

Regarding claim 20, the claim is interpreted and rejected as claims 1 and 4 stated above.

Allowable Subject Matter
Claims 3, 6-10 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118.  The examiner can normally be reached on MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689